COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-11-00373-CV


JPMORGAN CHASE BANK, N.A.                                         APPELLANT

                                      V.

PROFESSIONAL PHARMACY II                                            APPELLEE


                                   ----------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 17-231360-08
                               ----------

             MEMORANDUM OPINION1 AND JUDGMENT

                                   ----------

      We decided this appeal in an opinion issued December 31, 2014. See

JPMorgan Chase Bank, N.A. v. Prof’l Pharmacy II, No. 02-11-00373-CV, 2014
WL 7473779 (Tex. App.—Fort Worth Dec. 31, 2014, no pet.).         We issued a

corrected judgment on January 12, 2015, in which we withdrew our judgment but

not our opinion of December 31, 2014, and substituted a corrected judgment.


      1
      See Tex. R. App. P. 47.4.
      Appellant has filed an “Unopposed Motion to Dismiss Appeal and

Withdraw Opinion” stating that the parties have “resolved all of the claims at

issue in the underlying litigation and in this appeal.” Appellant requests that we

withdraw our opinion and dismiss the appeal. We grant the motion in part and

deny the motion in part. See Tex. R. App. P. 42.1(a)(1) (providing that appellate

court may dismiss appeal in accordance with appellant’s motion), 42.1(c) (“In

dismissing a proceeding, the appellate court will determine whether to withdraw

any opinion it has already issued. An agreement or motion for dismissal cannot

be conditioned on withdrawal of the opinion.”).

      The Texas Supreme Court has made the policy concerns with withdrawing

opinions after settlement clear:

      A settlement does not automatically require the vacating of a court of
      appeals’ opinion—either by this court or by the intermediate
      appellate court. Our courts are endowed with a public purpose—
      they do not sit merely as private tribunals to resolve private disputes.
      While settlement is to be encouraged, a private agreement between
      litigants should not operate to vacate a court’s writing on matters of
      public importance.

Houston Cable TV, Inc. v. Inwood W. Civic Ass’n., 860 S.W.2d 72, 73 (Tex.

1993); see Vida v. El Paso Emps. Fed. Credit Union, 885 S.W.2d 177, 182 (Tex.

App.—El Paso 1994, no writ) (op. on reh’g) (“Although this Court certainly

encourages the settlement of controversies, we remind the parties that we do not

sit as a purely private tribunal to settle private disputes. We believe that our

opinion in this case involves matters of public importance, and our duty as an

appellate court requires that we publish our decision.”).


                                         2
      Because our opinion in this case addresses matters of public importance,

we will not withdraw our prior opinion. See Houston Cable TV, 860 S.W.2d at 73;

Vida, 885 S.W.2d at 182. We withdraw our corrected judgment and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of appeal shall be paid by Appellant, for which let execution issue.

See Tex. R. App. P. 42.1(d).



                                                   /s/ Anne Gardner
                                                   ANNE GARDNER
                                                   JUSTICE

PANEL: GARDNER and MEIER, JJ.2

DELIVERED: March 12, 2015




      2
       Justice McCoy was a member of the original panel but has retired in the
interim. This case was decided by the two remaining justices. See Tex. R. App.
P. 41.1(b).


                                        3